UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1968


DR. DIE K. BLAISE, Pharm. D,

                Plaintiff - Appellant,

          v.

DR. SANDRA HARRIS, Pharm. D.; VIBRA HOSPITAL OF RICHMOND,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:16-cv-00023-REP)


Submitted:   December 20, 2016            Decided:   December 22, 2016


Before GREGORY, Chief Judge, and WYNN and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Die K. Blaise, Appellant Pro Se. Kevin D. Holden, JACKSON LEWIS
PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Die K. Blaise seeks to appeal the district court’s order

dismissing     part     of    his     civil         complaint       with    prejudice     and

dismissing the remainder without prejudice.                            Blaise has since

filed an amended civil complaint raising the claims dismissed

without   prejudice,         and    that    action       remains      pending     with    the

district court.        This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).     The order Blaise seeks to appeal is neither a final

order    nor   an     appealable       interlocutory           or    collateral      order.

Accordingly,    we     deny    leave       to       proceed   in    forma    pauperis     and

dismiss the appeal for lack of jurisdiction.                           We dispense with

oral    argument     because        the    facts       and    legal    contentions        are

adequately     presented       in    the    materials         before       this   court   and

argument would not aid the decisional process.



                                                                                  DISMISSED




                                                2